In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-15-00036-CR


                       DESIREE NICOLE ROMERO, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 100th District Court
                                    Carson County, Texas
                   Trial Court No. 4898, Honorable Stuart Messer, Presiding

                                       June 22, 2015

                            ABATEMENT AND REMAND
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Desiree Nicole Romero, appellant, appeals her conviction for possession of

marihuana. Appellant timely perfected her appeal. The clerk’s record was filed on April

16, 2015, while the reporter’s record was filed on April 21, 2015. Appellant’s brief was

due on May 21, 2015. No brief was filed. On June 1, 2015, appellant’s counsel was

notified by letter that the brief was overdue and that unless appellant’s brief was filed on

or before June 11, 2015, the appeal would be abated.       To date, no appellant’s brief

has been filed.
       Accordingly, we abate this appeal and remand the cause to the 100th District

Court of Carson County (trial court) for further proceedings. Upon remand, the trial

court shall determine the following:


       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. whether appellant has been denied the effective assistance of counsel
          due to counsel’s failure to file a timely appellate brief. See Ex parte
          Briggs, 187 S.W.3d 458, 467 (Tex. Crim. App. 2005) (holding "a reasonably
          competent attorney--regardless of whether he is retained or appointed--must
          seek to advance his client's best defense in a reasonably competent
          manner"); and

       4. why a timely appellate brief has not been filed on behalf of appellant.


       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by July 22, 2015. If

it is determined that appellant is indigent and has been denied the effective assistance

of counsel, the trial court may appoint him new counsel; the name, address, and phone

number of any new counsel appointed shall be included in the aforementioned findings.

Should further time be needed to perform these tasks, then same must be requested

before July 22, 2015.


       It is so ordered.


                                                               Per Curiam


Do not publish.




                                            2